tcmemo_2007_74 united_states tax_court linda d farmer petitioner v commissioner of internal revenue respondent docket no filed date linda d farmer pro_se steven m webster for respondent memorandum findings_of_fact and opinion goeke judge petitioner timely filed a petition seeking review of respondent’s determination denying her relief from joint_and_several_liability for the years and under sec_6015 1all section references are to the internal_revenue_code we review respondent’s determination for abuse_of_discretion and for the reasons explained herein we find respondent’s determination was in error findings_of_fact petitioner resided in albermarle north carolina when her petition in this case was filed petitioner was married to daniel brown during the years in question they separated in date and were divorced sometime in during the years in question petitioner assisted mr brown in his heating and air-conditioning business they did not pay the income_tax liabilities of dollar_figure and dollar_figure reflected on their and returns respectively respondent made an assessment of dollar_figure to correct a mathematical error on the joint_return this amount was also unpaid the amounts of tax remaining unpaid are dollar_figure dollar_figure and dollar_figure respectively petitioner mailed a form_8857 request for innocent spouse relief in date in date respondent made an initial determination to deny relief on the basis that petitioner had knowledge of the taxes due at the time she signed the joint returns that there was no spousal abuse and that petitioner had failed to establish economic hardship petitioner appealed this denial to no avail and respondent issued a notice_of_determination denying petitioner relief under sec_6015 on date petitioner acknowledges that she participated as a helper in her former husband’s heating and air-conditioning business and she admits that she signed the joint income_tax returns realizing the taxes were not being paid she maintains that her former husband controlled the receipts from the heating and air- conditioning business and kept the records of that business she testified that she had no access to the money her husband’s business generated and little or no influence over his use of those funds she also explained that after she separated from her husband she lost contact with him and does not know his current whereabouts she obtained a divorce from him in absentia in date petitioner provided respondent’s appeals officer a form 433-a collection information statement for wage earners and self-employed individuals this form 433-a reflected that petitioner’s debts far exceeded the value of her assets and her current income is below her expenses petitioner’s form a indicated that she was remarried and that she did not receive any support from her new husband in fact petitioner’s form 433-a indicated that she was expending her resources to support herself and her spouse the appeals officer did not address in the appeals memo the information petitioner provided about the lack of support from her new husband if petitioner had filed separate returns for the years in issue then on the basis of the income reported on her forms w-2 wage and tax statement she would have had no tax due and would have been entitled to refunds opinion a background if husband and wife file a joint federal_income_tax return they are jointly and severally liable for the tax due sec_6013 114_tc_276 however a spouse may qualify for relief from joint liability under sec_6015 or c if various requirements are met the parties agree that petitioner does not qualify for relief under sec_6015 or c if relief is not available under sec_6015 or c the commissioner may relieve an individual of liability for any unpaid tax if taking into account all the facts and circumstances it would be inequitable to hold the individual liable sec_6015 this court has jurisdiction to review a denial of equitable relief under sec_6015 sec_6015 we review the commissioner’s denial of relief for abuse_of_discretion 118_tc_106 affd 353_f3d_1181 10th cir the taxpayer seeking relief has the burden_of_proof 119_tc_306 affd 101_fedappx_34 6th cir to prevail the taxpayer must show that the commissioner’s determination was arbitrary capricious or without sound basis in law or fact butler v commissioner supra pincite van arsdalen v commissioner tcmemo_2007_48 b revproc_2000_15 the commissioner promulgated a list of factors in revproc_2000_15 sec_4 2000_1_cb_447 that the commissioner considers in determining whether to grant equitable relief under sec_6015 first the commissioner will not grant relief unless seven threshold conditions have been met the taxpayer must have filed joint returns for the taxable years for which relief is sought the taxpayer does not qualify for relief under sec_6015 or c the taxpayer must apply for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the taxpayer the liability must remain unpaid no assets were transferred between the spouses filing 2respondent’s determination was subject_to revproc_2000_15 2000_1_cb_447 revproc_2000_15 supra was superseded by revproc_2003_61 2003_2_cb_296 for requests for relief under sec_6015 that either were filed on or after date or were pending on date and for which no preliminary determination_letter had been issued as of date the joint returns as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the taxpayer by the nonrequesting spouse and the taxpayer did not file the returns with fraudulent intent revproc_2000_15 sec_4 c b pincite respondent concedes that petitioner meets these conditions revproc_2000_15 sec_4 lists two factors which if true the commissioner treats only as favoring relief the taxpayer is separated or divorced from the nonrequesting spouse and the taxpayer was abused by the nonrequesting spouse revproc_2000_15 sec_4 also lists two factors which if true the commissioner treats only as not favoring relief the taxpayer received significant benefit from the unpaid liability or the item giving rise to the deficiency and the taxpayer has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates see ferrarese v commissioner tcmemo_2002_249 the commissioner generally does not consider the absence of factor or in determining whether to grant relief under sec_6015 revproc_2000_15 sec_4 however on the basis of caselaw deciding whether it was equitable to relieve a taxpayer from joint liability under former sec_6013 we consider the fact that a taxpayer did not significantly benefit from the unpaid liability as favoring equitable relief for that taxpayer see 93_tc_434 ferrarese v commissioner supra foley v commissioner tcmemo_1995_16 robinson v commissioner tcmemo_1994_557 klimenko v commissioner tcmemo_1993_ hillman v commissioner tcmemo_1993_151 revproc_2000_15 sec_4 lists the following four factors which if true the commissioner treats as favoring relief and if not true as weighing against relief the taxpayer would suffer economic hardship if relief were denied in the case of a liability that was properly reported but not paid the taxpayer did not know and had no reason to know that the liability would not be paid the liability for which relief is sought is attributable to the nonrequesting spouse and the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability weighs against relief only if the requesting spouse has the obligation revproc_2000_15 sec_4 also states that no single factor is controlling all factors will be considered and weighed appropriately and the list of factors in revproc_2000_15 sec_4 is not exhaustive c application of the factors listed in revproc_2000_15 petitioner’s marital status petitioner was divorced from her former husband when she sought relief this factor favors petitioner spousal abuse petitioner did not allege that there was abuse in her former marriage respondent determined that this factor is neutral we agree with respondent’s determination on this point significant benefit respondent found this factor favors petitioner and we agree compliance with tax laws this factor was considered neutral since petitioner was in compliance economic hardship respondent determined that because petitioner had remarried this factor was not present we disagree there is no question that apart from any support from her current husband the liability would cause petitioner significant hardship and petitioner provided sufficient information to the appeals officer to show her liabilities significantly exceeded her assets we find that economic hardship is a significant favorable factor for petitioner because payment of the underlying liabilities would prevent petitioner from paying reasonable basic living_expenses from her own assets see sec_301_6343-1 proced admin regs we find respondent’s assertion without any evidence to be nonpersuasive in overcoming the prima facie case made by petitioner in appeals knowledge or reason to know petitioner admits she knew the tax_liabilities would not be paid she was in a disadvantageous position to cause the payment of the liabilities however her husband completely controlled the income from his business and we find petitioner’s testimony that she had no direct access to the business receipts to be credible accordingly while this factor is disadvantageous to petitioner under the limited circumstances of this case we do not find this determination to be fatal to petitioner’s claim for relief whether the underpayment_of_tax is attributable to the ex-spouse respondent finds this factor favorable to petitioner and we agree legal_obligation to pay because there is no such obligation this factor is neutral d conclusion because we find economic hardship and a lack of significant benefit from the income subject_to tax we are compelled to conclude respondent has abused his discretion in denying relief on the facts of this case to reflect the foregoing decision will be entered for petitioner
